Case 18-01044-JDP   Doc 472    Filed 04/14/20 Entered 04/14/20 12:50:44   Desc Main
                              Document     Page 1 of 11
Case 18-01044-JDP   Doc 472    Filed 04/14/20 Entered 04/14/20 12:50:44   Desc Main
                              Document     Page 2 of 11
Case 18-01044-JDP   Doc 472    Filed 04/14/20 Entered 04/14/20 12:50:44   Desc Main
                              Document     Page 3 of 11
Case 18-01044-JDP   Doc 472    Filed 04/14/20 Entered 04/14/20 12:50:44   Desc Main
                              Document     Page 4 of 11
Case 18-01044-JDP   Doc 472    Filed 04/14/20 Entered 04/14/20 12:50:44   Desc Main
                              Document     Page 5 of 11
Case 18-01044-JDP   Doc 472    Filed 04/14/20 Entered 04/14/20 12:50:44   Desc Main
                              Document     Page 6 of 11
Case 18-01044-JDP   Doc 472    Filed 04/14/20 Entered 04/14/20 12:50:44   Desc Main
                              Document     Page 7 of 11
Case 18-01044-JDP   Doc 472    Filed 04/14/20 Entered 04/14/20 12:50:44   Desc Main
                              Document     Page 8 of 11
Case 18-01044-JDP   Doc 472    Filed 04/14/20 Entered 04/14/20 12:50:44   Desc Main
                              Document     Page 9 of 11
Case 18-01044-JDP   Doc 472 Filed 04/14/20 Entered 04/14/20 12:50:44   Desc Main
                           Document    Page 10 of 11
Case 18-01044-JDP   Doc 472 Filed 04/14/20 Entered 04/14/20 12:50:44   Desc Main
                           Document    Page 11 of 11
